Citation Nr: 0403057	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  00-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether the RO's October 1999 severance of service connection 
for depressive disorder, not otherwise specified (NOS) with 
psychotic features and asymmetry of the lateral ventricles 
was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel
INTRODUCTION

The veteran had active military service from June 190 to 
April 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) RO in Houston, Texas.  
The RO severed entitlement to service connection for 
depressive disorder (NOS) with psychotic features and 
asymmetry o lateral ventricles.

In September 2000 the veteran provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
with the RO, a transcript of which has been associated with 
the claims file.

In February 2001 the Board remanded the case to the RO for 
further development and adjudicative action.  

In August 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  In April 1993 the RO granted service connection for 
adjustment disorder.

2.  In April 1994, the RO changed the diagnosis for the 
service connected psychiatric disability to depressive 
disorder, NOS with psychotic features and asymmetry of the 
lateral ventricles. 

3.  Service connection for a depressive disorder with 
psychotic features and asymmetry of the lateral ventricles 
was severed in the October 1999 rating decision on the basis 
that the initial diagnosis of adjustment disorder and the 
revised diagnosis of depressive disorder, NOS had been made 
in error.   

4.  Evidence clearly and unmistakably establishing that the 
veteran does not have a psychiatric disorder as a result of 
military service was not of record at the time of the October 
1999 rating decision severing service connection for a 
psychiatric disability that was then diagnosed as depressive 
disorder, NOS with psychotic features and asymmetry of the 
lateral ventricles. 


CONCLUSION OF LAW

The October 1999 rating decision wherein the RO severed 
service connection for depressive disorder, NOS with 
psychotic features and asymmetry of the lateral ventricles 
was not proper, thereby warranting restoration of service 
connection.  38  U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. § 3.105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in April 1993 granted service connection for a 
psychiatric disability that it rated as adjustment disorder.  
In the determination of service connection, the RO relied on 
the veteran's service medical records that contained military 
and civilian psychiatric evaluation reports.  

The reports from the Counseling Center of East Texas showed 
diagnoses of delusional disorder and paranoid personality 
during and subsequent to military service.  The military 
evaluation reported a diagnostic formulation of mixed 
disturbance of emotions and conduct and personality disorder, 
NOS.  The VA rating board concluded that the absence of any 
indication of a psychiatric diagnosis or disciplinary 
problems until 1991 supported service connection for the 
primary diagnosis of adjustment disorder.  

A VA examiner in May 1993 provided the diagnostic impression 
of psychosis, NOS and cannabis dependence.  The examiner 
noted that information on file from a former employer and 
pastor suggested that that the psychiatric disorder started 
while he was in the Navy.  A mental health services report in 
January 1993 showed the diagnoses of bipolar disorder and 
immature personality.  VA hospitalization in August 1993 
showed the principal psychiatric diagnosis was depression, 
NOS and rule out bipolar II.  There was a contemporaneous VA 
psychology evaluation that concluded there was an unclear 
diagnostic picture and that a diagnosis of malingering 
appeared appropriate.  

A board of psychiatrists reviewed the record in December 
1993.  The board offered a comprehensive assessment and 
rationale for concluding the diagnosis of adjustment disorder 
was not unreasonable at the time it was made in the Navy, but 
that now the reasonable diagnostic label for the mixture of 
symptoms would be either depressive disorder NOS with 
psychotic features or psychotic disorder NOS with depressive 
features.  Personality disorder dependent, passive aggressive 
was also reported.   

After review of the record, the RO in April 1994 changed the 
diagnosis to depressive disorder, NOS with psychotic features 
with asymmetry of lateral cerebral ventricles.  The ventricle 
disorder appeared on Axis III of the multiaxial diagnostic 
assessment and it was felt to possibly account for borderline 
intellectual functioning.

A VA psychiatry examiner in December 1994 reviewed the record 
that had been supplemented with extensive clinical records.  
The diagnostic impression was depressive disorder, NOS and 
personality disorder, NOS.  The summary of VA 
hospitalizations in June and July 1995 showed the diagnoses 
of bipolar disorder by history and personality disorder, NOS.  
Thereafter a RO hearing officer early in 1996 awarded a 100 
percent schedular evaluation that was given an effective date 
from April 1992.


A board of VA psychiatrists reviewed the record in October 
1996 and concluded the correct diagnosis was Axis I mood 
disorder, NOS; prior history of alcohol and cannabis abuse 
and on Axis II personality disorder, NOS and borderline 
intellectual functioning.  The board concluded that the 
veteran mainly suffered from a severe personality disorder 
and borderline intellectual impairment and that his 
maladaptive behavior predated the enlistment into military 
service.  The board concluded that asymmetry of lateral 
ventricles was most likely congenital. 

After review of the record, the RO in October 1996 proposed 
to reduce the evaluation from 100 percent to 10 percent, a 
change in rating that would be accomplished through severance 
of service connection of asymmetry of lateral cerebral 
ventricles.  Notice of the proposed reduction was issued to 
the veteran in December 1996.  The RO requested an 
examination to differentiate the symptoms from depressive 
disorder that was service-connected and the overall 
impairment.  

The RO prepared a rating decision in April 1997 to implement 
the severance action and thereby reduce the evaluation for 
the service connected psychiatric disorder to 10 percent.  
However, it appears from RO analysis of the severance action 
and subsequent rating action that this process was not 
completed and the 100 percent evaluation remained in effect.  
The disorder was rated as depressive disorder, NOS with 
psychotic features.  After deliberating the matter the RO 
issued a revised examination request in January 1999 to 
obtain a medical opinion to support severing service 
connection.  

The VA board of psychiatrists that reported in February 1999 
conducted a review of the veteran's record and provided a 
detailed account of his psychiatric history during and after 
military service.  The collective opinion was that the 
diagnosis in service was adjustment disorder and personality 
disorder, NOS, that there was no evidence of past or present 
psychosis and the diagnosis thereof in May 1993 was in error.  
As to the current psychiatric diagnoses the board provided 
polysubstance abuse in sustained full remission, and 
personality disorder, NOS.  The veteran's mood instability 
and other manifestations were seen as part of his personality 
style.  

In August 1999 one member of the board prepared an addendum 
that indicated the members essentially felt that the 
veteran's psychiatric manifestations were a function of his 
personality style.  Neither the board report nor the addendum 
commented on the ventricle asymmetry.  Bipolar disorder was 
reported for the VA admission in August 1999.  

The RO in June 1999 proposed to sever service connection 
reasoning that the initial grant of service connection for 
adjustment disorder was erroneous as was the change in 
diagnosis to depressive disorder, NOS.  The RO implemented 
the severance of service connection by rating decision in 
October 1999 with the effective date of severance in February 
2000.  

The records from the Social Security Administration (SSA) 
contained a comprehensive record of psychiatric evaluations.  
SSA disability determination reports dated late in 1997 show 
the primary diagnosis of affective/mood disorder and bipolar 
disorder.  More recent private evaluation reports in 2001 and 
2002 show bipolar disorder and that diagnosis is also 
reported in VA reports dated in 2003.

A VA examiner in July 2002 interviewed the veteran and 
reviewed the several volumes that comprise the veteran's 
claims file.  The pertinent diagnostic assessment was 
depression, NOS and polysubstance abuse in early remission on 
Axis I and personality disorder, NOS on Axis II.  The 
examiner explained that the veteran met the criteria for a 
diagnosis of depression, NOS and polysubstance abuse in early 
remission.  As for the diagnosis of adjustment disorder, NOS 
with psychotic features and asymmetry of the cerebral 
ventricles, the examiner felt the diagnosis did not appear to 
be warranted.  

The examiner concurred with the opinion of the board in early 
1999 that there was no evidence of past or present psychosis.  
As for the diagnosis of adjustment disorder, the examiner 
felt it was justified at the time it was given but that it 
would no longer hold.  The examiner stated that although the 
veteran reported significant difficulties adapting to 
military service there was no clear evidence linking the 
current psychiatric condition to what had occurred in 
military service.  
It was the examiner's opinion based on the available evidence 
that the veteran had a personality disorder prior to military 
service, that the service probably exacerbated this, and that 
his disability was as likely as not unrelated causally to his 
military experience.  The examiner stated that this did not 
rule out the likelihood that the military experience being 
very stressful could have exacerbated the preexisting 
condition.


Criteria

The provisions of this section apply except where an award 
was based on an act of commission or omission by the payee, 
or with his or her knowledge (§ 3.500(b)); there is a change 
in law or a Department of Veterans Affairs issue, or a change 
in interpretation of law or a Department of Veterans Affairs 
issue (§ 3.114); or the evidence establishes that service 
connection was clearly illegal.  The provisions with respect 
to the date of discontinuance of benefits are applicable to 
running awards.

Where the award has been suspended, and it is determined that 
no additional payments are in order, the award will be 
discontinued effective date of last payment. 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision. Except as provided in paragraphs (d) and (e) of 
this section, where an award is reduced or discontinued 
because of administrative error or error in judgment, the 
provisions of § 3.500(b)(2) will apply. 38 C.F.R. § 3.105(a).

Subject to the limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government). (Where 
service connection is severed because of a change in or 
interpretation of a law or Department of Veterans Affairs 
issue, the provisions of § 3.114 are for application.).

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous. This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion. When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons. The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.

Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(d).

Predetermination hearings. (1) In the advance written notice 
concerning proposed actions under paragraphs (d) through (h) 
of this section, the beneficiary will be informed that he or 
she will have an opportunity for a predetermination hearing, 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice. If a timely 
request is received, VA will notify the beneficiary in 
writing of the time and place of the hearing at least 10 days 
in advance of the scheduled hearing date. 





The 10 day advance notice may be waived by agreement between 
VA and the beneficiary or representative. The hearing will be 
conducted by VA personnel who did not participate in the 
proposed adverse action and who will bear the decision-making 
responsibility. 

If a predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.

Following the predetermination procedures specified in this 
paragraph and paragraph (d), (e), (f), (g) or (h) of this 
section, whichever is applicable, final action will be taken. 

If a predetermination hearing was not requested or if the 
beneficiary failed without good cause to report for a 
scheduled predetermination hearing, the final action will be 
based solely upon the evidence of record. 

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or beneficiary, 
death of an immediate family member, etc. If a 
predetermination hearing was conducted, the final action will 
be based on evidence and testimony adduced at the hearing as 
well as the other evidence of record including any additional 
evidence obtained following the hearing pursuant to necessary 
development. 

Whether or not a predetermination hearing was conducted, a 
written notice of the final action shall be issued to the 
beneficiary and his or her representative, setting forth the 
reasons therefor and the evidence upon which it is based. 

Where a reduction or discontinuance of benefits is found 
warranted following consideration of any additional evidence 
submitted, the effective date of such reduction or 
discontinuance shall be as follows: 



(i) Where reduction or discontinuance was proposed under the 
provisions of paragraph (d) or (e) of this section, the 
effective date of final action shall be the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final action expires. 38 C.F.R. 
§ 3.105(i).

Service connection for any disability or death granted or 
continued under title 38 U.S.C., which has been in effect for 
10 or more years will not be severed except upon a showing 
that the original grant was based on fraud or it is clearly 
shown from military records that the person concerned did not 
have the requisite service or character of discharge. 

The 10-year period will be computed from the effective date 
of the Department of Veterans Affairs finding of service 
connection to the effective date of the rating decision 
severing service connection, after compliance with § 
3.105(d). The protection afforded in this section extends to 
claims for dependency and indemnity compensation or death 
compensation.  38 C.F.R. § 3.957.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (codified mainly at 
38 U.S.C.A. §§ 5103 and 5107 as amended).


Analysis

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board will simply note for the record that it 
has complied with the threshold requirements of notice and 
duty to assist the appellant in developing the facts needed 
to substantiate this claim.  Thus, the Board finds that VA 
can provide no further assistance that would aid in 
substantiating the claim as the issue essentially turns on 
the interpretation of evidence in a record that appears to be 
complete.  See Dixon v, Gober, 14 Vet. App. 168, 173 (2000); 
Davis v. West, 13 Vet. App. 178, 184 (1999); Earle v. Brown, 
6 Vet. App. 558, 562 (1994).  

As will be apparent in the discussion that follows the Board 
concludes that the record including the VA medical opinion in 
2002 provides competent, probative evidence that supports a 
favorable determination on the record.  

In view of the foregoing, there is no need to delay 
resolution of the claim.  See for example Baker v. West, 
11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  See also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


Whether Severance of Service Connection was Proper

At the time of the October 1999 severance action, service 
connection was not in effect 10 years and could be severed if 
shown by clear and unmistakable evidence that the grant of 
service connection was erroneous. 

The Board observes that the severance of service connection 
requires the application of specific regulatory provisions 
found at 38 C.F.R. §§ 3.1(m) and (n) and 3.105(d), as well as 
§ 3.957 where applicable before a severance of service 
connection can be imposed.  The rating was in effect 
continuously for more than 6 years.  The Board in remanding 
this case noted that pertinent regulation requirements were 
not applied as required in the veteran's case.  

The Board noted the specific deficiencies in the February 
1999 report relied on to impose severance when it was weighed 
against the requirements in section 3.105(d).  This is also 
confirmed in the statement of the case the veteran was 
issued.  There was another potentially troublesome element of 
this case regarding the veteran's predetermination hearing.  

Under § 3.105(d) and (h) (since redesignated (i)) in effect 
in 1992, which apply specifically to the severance of service 
connection, the criteria that must be satisfied to effect a 
severance are rather stringent.  For example, it is provided, 
inter alia, that in the advance written notice of action 
proposed under 3.105(d) the veteran will be informed of the 
opportunity for a predetermination hearing provided the 
hearing is requested within 30 days of the date of notice.  
It is further provided that if a hearing is timely requested 
benefit payments will continue pending a final determination.  

The veteran did request a hearing and then asked to 
reschedule the October 1999 hearing date to a specific date 
in February 2000 which the RO denied holding that good cause 
had not been shown.  

However, the Board does not have to consider whether the 
determination not to grant the request to reschedule the 
hearing was an abuse of discretion.  What is relevant is the 
principle that a subsequent attempt to remedy the critical 
omission in the medical report relied on to sever service 
connection would simply be inadequate.  See Bentley v. 
Derwinski, 1 Vet. App. 28, 31 (1990).  

A rating reduction effectuated without observance of 
applicable law and regulation is void ab initio and must be 
set aside as "not in accordance with the law".  This would 
also apply to a severance action.  Arguably, the RO's October 
1999 severance was void ab initio.  Brown v. Brown, 5 Vet. 
App. 413, 422 (1993); Dofflemeyer v. Derwinski, 2 Vet. 
App.277, 281 (1992).  However, the Board did not so rule and 
its remand did not instruct the RO to start the process anew.  

Regarding the proposed severance of asymmetry of the lateral 
ventricles, it is sufficient to note that the RO considered 
the proposed severance action not in accord with applicable 
regulations in view of the rating analysis that RO personnel 
completed after notice was issued in late 1996.  This was a 
separate proceeding from the subsequent action to sever 
service connection for the depressive disorder as well.  
Thus, the Board finds with respect to the depressive disorder 
and asymmetry of lateral ventricles, it would be 
inappropriate now to impose this standard after authorizing 
the expenditure of additional adjudication resources to cure 
the deficiency.  

As for asymmetry of the lateral ventricles, the RO has 
essentially conceded error in the proposed severance, which 
invokes the protection of service connection under section 
3.957.  Thus, the Board will direct its attention to the 
question of service connection for the depressive disorder, 
as this was the focus of the February 1999 medical opinion.  

In any event, the Board finds that the record does not 
establish by clear and unmistakable evidence that the 
original grant of service connection was erroneous and that 
service connection must be restored.  The substantive record 
is sufficient to rule favorably on the claim and there is no 
need to resort to procedural due process deficiencies.  

Once service connection has been granted, section 3.105(d) 
provides that it may be severed only after VA has complied 
with specific procedures and satisfies a high burden of 
proof.  Wilson v. West, 11 Vet. App. 383, 386  (1998).  VA's 
burden in severing service connection is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error (CUE).  Daniels 
v. Gober, 10 Vet. App. 474 (1997); see also Graves v. Brown, 
6 Vet. App. 166, 170-71 (1994) (holding that CUE is defined 
the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. 
§ 3.105(a)).  For purposes of severing service connection, 
section 3.105(d) does not limit the reviewable evidence to 
that which was before the RO in making its initial service 
connection award.  Daniels, 10 Vet. App. at 480.

There is a three-part test to determine whether a prior 
decision is the product of CUE:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be  
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) "a determination that there was [CUE] must be 
based on the record and the law that existed at the time of 
the prior ... decision."  CUE involves more than a 
disagreement as to how the facts were weighed or evaluated.  
CUE contemplates errors that are undebatable, so that it can 
only be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  

The RO initially awarded service connection for adjustment 
disorder based on military records that contained 
comprehensive psychiatric evaluations.  There was evidence of 
a personality disorder as well, but the military clinicians 
concluded the two diagnoses were adequately supported in the 
record.  The RO changed the diagnosis to depressive disorder, 
NOS in 1994 based on a medical evaluation that determined the 
adjustment disorder diagnosis was correct when it was made, 
but that the depressive disorder was the more appropriate 
diagnosis in view of the manifestations of his illness.  The 
rating board concluded that the depressive disorder 
preexisted military service and was aggravated by service. 

The RO proposed to sever service connection for depressive 
disorder, NOS based on a February 1999 examination report 
that concluded the diagnosis of adjustment disorder was 
correct, that the record did not reveal signs of past or 
present psychosis, and that the current Axis I diagnosis was 
polysubstance abuse.  The medical board found the May 1993 
diagnosis of psychosis in error and that the veteran did not 
meet the criteria for the diagnosis of depressive disorder.  
In essence, the RO rating decisions that proposed and 
implemented severance recited the medical opinion.


Pursuant to the Board remand, the RO obtained another VA 
examination in July 2002.  The examiner reported the 
diagnosis of depression, NOS and personality disorder, NOS.  
The examiner opined that the veteran met the criteria for the 
diagnosis of depression on Axis I, and concurred with the 
1999 medical board conclusion that there was no evidence of 
past or present psychosis.  The examiner also opined that the 
diagnosis of adjustment disorder was probably justified but 
that it would no longer hold.  The examiner also concluded 
there was "no clear evidence" linking the current 
psychiatric condition to military service and opined that the 
veteran had a personality disorder before he entered service 
that could have been exacerbated by service.  

The Board concludes that the evidence of record establishes 
that the decision to sever service connection was not proper.  
The basis of the RO's decision to sever service connection 
was in part that the initial grant was erroneous.  
However several examinations have established the 
justification for the initial diagnosis of adjustment 
disorder.  In fact the February 1999 examination did not find 
this an incorrect or unsupportable diagnosis when it was 
made.  The most recent examination concurred with the 
diagnosis of depressive disorder, NOS and the opinion in 1999 
that the veteran did not have a psychosis.  Thus, the current 
opinion essentially concurred with the 1993 opinion as to the 
major diagnostic formulation.  

While the RO is correct in reporting the findings in the 1999 
and 2002 examinations, the RO appears to have overlooked the 
entirety of the 1993 VA examination findings and rating 
action in 1994 that served as the basis for the award of 
service connection on a different theory.  In essence, the RO 
had decided that service connection for a depressive disorder 
was supported on the theory of aggravation after the initial 
rating found service connection warranted on the basis of 
direct incurrence.  

The examiner in 2002 offered an opinion that is clearly short 
of the clear and unmistakable evidence standard needed to 
support severance.  In fact, the medical board in 1993 and 
the examiner in 2002 concurred in the diagnosis of depressive 
disorder, NOS that apparently did not require the presence of 
psychosis.  
Thus, the record as it stands does not contain uncontroverted 
evidence that the veteran's depressive disorder is not 
related to military service.  Overall it is reasonable to 
conclude from a fair reading of the evidence for and against 
the claim that the initial diagnosis of adjustment disorder 
had adequate support, but that it was correct to replace it 
with the diagnosis of depressive disorder, NOS in view of 
entire record.  Collectively the medical opinions do not show 
undebatable evidence against service connection.  

As noted earlier, VA must meet a high burden of proof in 
order to sever service connection.  According to 3.105(d), 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous, 
i.e. undebatable.  For reasons explained above, the Board 
simply cannot agree that the evidence presented an 
undebatable picture as to the service connection for 
depressive disorder, NOS.  

At best, the evidence following the 1993 VA examination 
report shows numerous diagnoses for the veteran's psychiatric 
disability, with most of the clinical reports showing either 
bipolar disorder or depressive disorder.  While a change in 
diagnosis is a proper basis for severing service connection, 
the Board does not find that the facts of this case permit 
severance of service connection.  The most recent examination 
supports the initial diagnosis of adjustment disorder and the 
change of diagnosis to depressive disorder in 1993.  The 
level of certainty needed to sever service connection granted 
on the basis of direct incurrence or aggravation is not 
evident from the record.   

The RO had obtained VA examinations from two boards of three 
physicians and the opinion in 2002 supplemented this record.  
Significantly, the February 1999 VA examination did not 
undebatably rule out all the findings in the 1993 VA 
examination report.  The examiner in 2002 supported the 
diagnosis of depressive disorder made in 1993, but not 
concurred in the 1999 board review.  It is debatable from the 
record whether the diagnosis of depressive disorder was 
correct which is short of the clear and unmistakable evidence 
needed to sever service connection.  In short, for the 
reasons discussed above, the Board finds that the 
requirements for warranting severance of service connection 
have not been met in this case.  
The Board finds that the RO's October 1999 decision to sever 
service connection for depressive disorder was not proper, 
and service connection is restored.  

In restoring service connection, the Board in no way implies 
or suggests what the rating should be for the service-
connected disability.  Although the RO had rated the 
depressive disorder 100 percent prior to the imposed 
severance, the record reflects that service connection for a 
personality disorder has been denied.  Further, the propriety 
of service connection for cerebral ventricle asymmetry had 
been addressed in a 1996 medical board opinion, but the 
proposed severance of that disorder was apparently initiated 
but never completed.  However, as a result of this decision, 
service connection will have been in effect more than 10 
years.  See 38 C.F.R. § 3.957.  In any event, the RO is 
obliged to assign ratings that reflect the degree of 
impairment from service-connected disability.  See for 
example, Mittleider v. West, 11 Vet. App. 181 (1998); 
38 C.F.R. § 4.14 (2003).  


ORDER

The October 1999 rating decision wherein the RO severed 
service connection for depressive disorder (NOS) with 
psychotic features and asymmetry of the lateral ventricles 
not having been proper, restoration of entitlement to service 
connection is granted, subject to the governing criteria, 
applicable to the payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



